Order, Family Court, New York County (Leah Marks, J.), entered July 25, 1994, which, inter alia, denied re*203spondent mother’s motion for an order awarding her visitation with the subject child Michelle P. pending the fact-finding hearing and directing that Michelle P. be made available for an examination by a psychologist or psychiatrist of her own choosing, unanimously affirmed, without costs.
In a child protective proceeding in which the mother of two children is accused of sexually abusing one and neglecting both, Family Court properly denied the mother immediate visitation with the allegedly sexually abused child pending the fact-finding hearing in view of evidence that the child had indicated that she did not wish to visit with her mother and would regress and resort to self-destructive behavior after mere telephone contact with her (see, Patricia Lynn N. v Vincent Michael N., 152 AD2d 549, 550). Family Court also properly exercised its discretion in denying the mother’s request pursuant to Family Court Act § 1038 (c) to have the child examined by a psychologist or psychiatrist of her choosing, based on its finding that the potential harm of an additional examination outweighed any possible advantage to the truth-finding process in view of evidence that the child suffered from post-traumatic stress disorders and would be severely traumatized by a second examination and the absence of any showing of need therefor by the mother (see, Matter of Jessica R., 78 NY2d 1031; Matter of Commissioner of Social Servs. [Joanne W.] v Edyth N., 210 AD2d 328, 329). Concur—Sullivan, J. P., Rosenberger, Kupferman, Ross and Williams, JJ.